may ;";s§f~oms AND PAc1F1c REPQRTER

NO. 30356

V~.J
§
1

53
IN THE INTERMEDIATE COURT OF APPEALS §§ §§
T“
O

   

‘ .~3
OF THE STATE OF HAWAII §§
‘*S?

.»*

CHRIS GRINDLING, Petitioner-Appellant, v.

ii
22 P.3d 84, 85 (200l) (citation omitted). With respect to
civil cases in the circuit courts, HawaFi Revised Statutes (HRS)
§ 641-1(a) (l993 & Supp. 2009) authorizes appeals to the

intermediate court of appeals from final judgments, orders, or

NOT FOR PUBLICATION IN WEST'S HAWAI‘I REPORTS AND PACIFIC REPORTER

decrees. Appeals under HRS § 641-1 "shall be taken in the manner
provided by the rules of the court." HRS § 641-1(c). HRCP

Rule 1 provides that the Hawafi Rules of Civil Procedure "govern
the procedure in the circuit courts of the State in all suits of
a civil nature whether cognizable as cases at law or in equity,
with the exceptions stated in Rule 81." (Emphasis added.)
HRCP Rule 81 does not provide an exception for a special
proceeding for the return of seized property. HRCP Rule 58
requires that "[e]very judgment shall be set forth on a separate
document." Based on this requirement, the Supreme Court of
Hawafi has held that "[a]n appeal may be taken . . . only after
the orders have been reduced to a judgment and the judgment has
been entered in favor of and against the appropriate parties
pursuant to HRCP [Rule] 58[.]" Jenkins, 76 Hawafi at 119, 869
P.2d at 1338. "An appeal from an order that is not reduced to a
judgment in favor or against the party by the time the record is
filed in the supreme court will be dismissed." ;d; at 120, 869
P.2d at 1339 (footnote omitted).

On May 3, 2010, the appellate court clerk filed the
record on appeal for Appeal No. 30356, at which time the record
on appeal did not contain an appealable final judgment. Although
exceptions to the final judgment requirement exist under the
Forgay v. Conrad, 47 U.S. 201 (1848), doctrine (the Forgay
doctrine), the collateral order doctrine, and HRS § 641-1(b), the
two interlocutory orders do not satisfy all of the requirements
for appealability under the Forgay doctrine, the collateral order

doctrine, and HRS § 641-1(b). See Ciesla v. Reddish, 78 HawaiU_

NOT FOR PUBLICATION IN WEST'S HAWAI‘I REPORTS AND PACIFIC REPORTER
18, 20, 889 P.2d 702, 704 (l995) (regarding the two requirements

for appealability under the Forgay doctrine); Abrams v. Cades

 

Schutte, Fleming & Wright, 88 Hawafi 319, 322, 966 P.2d 631, 634
(1998) (regarding the three requirements for appealability under
the collateral order doctrine); HRS § 641-1(b) (regarding the
requirements for an appeal from an interlocutory order). We
note, in particular with respect to the May 10, 2010 order, that
Appellant Grindling cannot show that appellate review prior to
the entry of an appealable final judgment is necessary to prevent
irreparable harm or injury. The circuit court has already
resolved all of the substantive issues in this case, and, thus,
nothing currently prevents the parties from obtaining the circuit
court's approval and entry of an appealable final judgment
pursuant to the procedure under Rule 23 of the Rules of the
Circuit Courts of the State of HawaiUH Absent an appealable
final judgment, Appellant Grindling's appeal is premature. we
lack appellate jurisdiction over Appeal NO. 30356.

Therefore, IT IS HEREBY ORDERED that this appeal is
dismissed for lack of appellate jurisdiction.

DATED: Honolulu, HawaiHq June 301 20lO.

 

Associate Judge